DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/21/2020 has been entered.  Claims 1-4, 6-8, 10, 12-15, and 19-20 remain pending in the application.  Claims 5, 11, and 16 have been cancelled.  Claims 9 and 17-18 were withdrawn, but are rejoined as explained below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel C. Giesting (Reg. No. 68,612) on 02/24/2021.
	The application has been amended as follows:

1. (Currently Amended) A turbine blade for a gas turbine engine, the turbine blade comprising 
a metallic root that includes an attachment feature adapted to couple the turbine blade with a disc for rotation about an axis and a spigot that extends radially away from the attachment feature relative to the axis between a first end and a second end of the spigot, 
a ceramic matrix composite aerofoil adapted to interact with gases during use of the turbine blade, the ceramic matrix composite aerofoil includes an outer wall that defines an interior region that receives the spigot of the metallic root and a retainer wall that extends away from the outer wall into the interior region, and the retainer wall being coupled with the second end of the spigot to define a compression region of the outer wall located radially between a radial innermost end of the outer wall and the retainer wall and a tension region located radially between the retainer wall and a radial outermost end of the outer wall that defines a tip of the turbine blade such that the 
wherein the retainer wall is spaced apart radially from the radial outermost end of the outer wall by a predetermined distance to cause a first portion of radial force loads acting on the outer wall during rotation of the turbine blade to be applied as tension to the tension region of the outer wall and a second portion of the radial force loads acting on the outer wall to be applied as compression to the compression region of the outer wall so that a magnitude of the radial force loads applied as compression during use of the turbine blade to the outer wall is reduced, 
wherein the ceramic matrix composite aerofoil includes a cap coupled with the outer wall and located radially outward and spaced apart from [[of]] the retainer wall.

12. (Currently Amended) The turbine blade of claim 10, wherein the fastener is coupled with the spigot to couple the retainer wall with the spigot for movement with the spigot.

17. (Currently Amended) The turbine blade of claim 10, wherein the spigot is formed to define a recess that extends circumferentially into the spigot, the turbine blade further comprises [[a]] the rocker located in the recess, and the rocker engages the aerofoil.

The above changes to the claims have been made to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Rossmann et al. (GB 2027496) and Witz et al. (US 9938838).
	Regarding claim 1, Rossmann et al. fails to disclose or suggest of a cap (Rossmann, 3, as shown in Fig. 2a) that is spaced apart from the retainer wall (c, labeled in Fig. 2a’ of non-final rejection mailed on 09/30/2020).  Witz et al. fails to disclose or suggest of a cap coupled with the outer wall and located radially outward and spaced apart from the retainer wall.  
	Claims 2-3, and 6-9 are allowable, as they are dependent on claim 1.
claim 4, Rossmann fails to disclose or suggest wherein the spigot (2) is continuously tapered from the first end to the second end.  As shown in Fig. 2a, the spigot only tapers in the top most and bottom most portions of the spigot (2), and it would not have been obvious to one of ordinary skill in the art to modify the spigot such that the spigot continuously tapers from the first and second ends such that centrifugal loads applied to the spigot are minimized relative to non-tapered spigots or spigots that flare outwardly at the outer end, as disclosed in Applicant’s specification ([0044]).  Witz et al. also fails to disclose or suggest wherein the spigot is continuously tapered from the first end to the second end.
Regarding claim 10, the prior art of record fails to disclose of a rocket system comprising a rocker and mass along with the locations of the rocker and mass as recited in the claim.  
Claims 12-15, and 17-20 are allowable, as they are dependent on claim 10.
	

Election/Restrictions
Independent claims 1 and 10 are allowable. The restriction requirement among claims 1-20, as set forth in the Office action mailed on 07/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 9 and 17-18 are no longer withdrawn from consideration because the claims are dependents of an allowable claim (Claim 1, Claim 10).  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/24/2021

/J. Todd Newton/Primary Examiner, Art Unit 3745